PER CURIAM.
Appellee’s motion to dismiss is granted. See Britt v. Florida Parole and Probation Commission, 417 So.2d 1079 (Fla. 1st DCA 1982); Overfield v. Florida Parole and Probation Commission, 418 So.2d 321 (Fla. 1st DCA 1982); and Lopez v. Florida Parole and Probation Commission, 410 So.2d 1354 (Fla. 1st DCA 1982). Appellant's contention that he relied upon representations made to him during plea negotiations, concerning his parole release date, does not relate to ex post facto application of the Florida Parole and Probation Commission’s rules, but to the validity of his guilty plea. See Fla.R.Crim.P. 3.850.
MILLS, ERVIN and WIGGINTON, JJ., concur.